Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Iannitelli on 07/02/2021.
The application has been amended as follows: 
A. Amendments to claim 1:
- Please amend line 3 to read: --a first shaft journal comprising a first shaft journal bearing surface--
- Please amend line 4 to read: -- a second shaft journal comprising a second shaft journal bearing surface--
B. Amendments to claim 3:
- Please amend line 11 to read: --rotation of the shaft journals drive a cooling medium out of the radial--
C. Amendments to claim 8:
- Please amend line 6 to read: --a first shaft journal comprising a first shaft journal bearing surface--
Please amend line 7 to read: --a second shaft journal comprising a second shaft journal bearing surface--
- Please amend line 11 to read: --wherein the filler body is connected to the shaft journals in a rotationally--
- Please amend line 12 to read: --fixed manner and a torque applied to the shaft journals is transmitted to the--
- Please amend line 16 to read: --rotation of the shaft journals drive a cooling medium out of radial bores--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Primary Examiner, Art Unit 2832